Case: 20-10093    Document: 00515822785        Page: 1     Date Filed: 04/15/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 15, 2021
                                No. 20-10093                           Lyle W. Cayce
                                                                            Clerk

   Franciscan Alliance, Incorporated; Christian Medical
   and Dental Society; Specialty Physicians of Illinois,
   L.L.C.,

                                                         Plaintiffs—Appellants,

                                    versus

   Xavier Becerra, Secretary, U.S. Department of Health and Human
   Services; United States Department of Health and Human
   Services,

                                                     Defendants—Appellees,

                                    versus

   American Civil Liberties Union of Texas; River City
   Gender Alliance,

                                                     Intervenors—Appellees.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 7:16-CV-108
Case: 20-10093           Document: 00515822785             Page: 2      Date Filed: 04/15/2021




   Before Elrod, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
           Religious medical providers challenged a Department of Health and
   Human Services 2016 rule prohibiting discrimination on the basis of
   “termination of pregnancy” and “gender identity.” 1 The providers claimed
   that the rule violated the Administrative Procedure Act by defining “sex
   discrimination” inconsistently with Title IX, the statutory basis for the rule.
   They also claimed that the rule violated the Religious Freedom Restoration
   Act by forcing them to perform abortions and gender-transition surgeries
   against their sincerely held religious beliefs. The district court agreed. It
   vacated the offending provisions of the rule but declined to enter a permanent
   injunction. The providers timely appealed the denial of injunctive relief.
           Since then, the legal landscape has shifted significantly: HHS
   repealed the 2016 rule and finalized a new rule in 2020; 2 the Supreme Court
   interpreted Title VII’s prohibition of “sex discrimination” to include gender
   identity in Bostock v. Clayton County; 3 applying Bostock’s reasoning to Title
   IX, two district courts entered preliminary injunctions against the 2020 rule
   and purported to restore certain provisions of the 2016 rule at the center of
   this case; 4 President Biden issued an executive order declaring that his


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
            Nondiscrimination in Health Programs and Activities, 81 Fed. Reg. 31,375, 31,467
   (May 18, 2016) (formerly codified at 45 C.F.R. § 92.4 (2016)).
           2
            Nondiscrimination in Health and Health Education Programs or Activities,
   Delegation of Authority, 85 Fed. Reg. 37,160 (June 19, 2020).
           3
               140 S. Ct. 1731 (2020).
           4
              Walker v. Azar, 480 F. Supp. 3d 417, 430 (E.D.N.Y. 2020) (“As a result [of the
   district court’s injunction], the definitions of ‘on the basis of sex,’ ‘gender identity,’ and
   ‘sex stereotyping’ currently set forth in 45 C.F.R. § 92.4 will remain in effect. In addition,
   the Court preliminarily enjoins the defendants from enforcing the repeal.”); Whitman-




                                                 2
Case: 20-10093          Document: 00515822785             Page: 3       Date Filed: 04/15/2021




                                           No. 20-10093


   administration would apply Bostock’s interpretation of Title VII to other
   statutes prohibiting sex discrimination; 5 the Department of Justice issued
   guidance specifically instructing federal agencies to apply Bostock’s definition
   of sex discrimination to Title IX; 6 and HHS is again considering a new rule. 7
           These developments keep us from reaching the merits of this appeal.
   Whether the providers are pressing the same claim before us as they did in
   the district court is unclear, as are the jurisdictional consequences of the
   evolving state of the law. Indeed, the parties cannot even agree on what kind
   of relief the district court granted. The Department of Justice simply calls it
   a “favorable final judgment;” the ACLU calls it a “declaratory judgment;”
   and the providers call it a “vacatur” of some of the 2016 rule’s provisions.
           On appeal, the providers argue that the district court should have
   granted them injunctive relief against the 2016 rule and the underlying
   statute, that they still suffer a substantial threat of irreparable harm under the
   2016 rule, and that the subsequent developments have only made it clear that
   an injunction should have been granted in the first place. In response, the



   Walker Clinic, Inc. v. HHS, 485 F. Supp. 3d 1, 64 (D.D.C. 2020) (“HHS will be
   preliminarily enjoined from enforcing the repeal of the 2016 Rule’s definition of
   discrimination ‘[o]n the basis of sex’ insofar as it includes ‘discrimination on the basis of
   . . . sex stereotyping.’”). The Walker court specifically disagreed with HHS’s assertion
   that, after the district court’s judgment in this case, “the sex stereotyping provision ha[s]
   no real-world effect.” Walker, 480 F. Supp. 3d at 427 (internal quotation marks and citation
   omitted).
           5
               Exec. Order No. 13,988, 86 Fed. Reg. 7023 (Jan. 20, 2021).
           6
            Pamela S. Karlan, Principal Deputy Assistant Att’y Gen., U.S. Dep’t of Justice,
   C.R. Div., Memorandum re: Application of Bostock v. Clayton County to Title IX of the
   Education Amendments of 1972 (Mar. 26, 2021).
           7
            See Order, Whitman-Walker Clinic, Inc. v. HHS, No. 20-5331 (D.C. Cir. Feb. 18,
   2021) (staying the appeal from the preliminary injunction in light of ongoing agency
   proceedings).




                                                 3
Case: 20-10093          Document: 00515822785              Page: 4       Date Filed: 04/15/2021




                                           No. 20-10093


   government contends that the case is moot and that the providers never
   asked the district court for relief against the underlying statute. On remand,
   the district court should consider these issues, and we express no view as to
   their relative merits at this time.
          We REMAND for further proceedings. If a party to this case later
   files a notice of appeal, the appeal shall return to this panel. 8




          8
              See, e.g., Dierlam v. Trump, 977 F.3d 471, 479 (5th Cir. 2020).




                                                 4